DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 07/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 1 recites the limitation " that signature “ in line 9 and 13 respectively .  There is insufficient antecedent basis for this limitation in the claim. It is also not clear whose signature is generated by the ordering membership service.
 	 Claim 1 recites the limitation " thereby“ in line 60 .  it is not clear that the thereby is referring the permissioned blockchain or the NED destroyed portion. Thus, this claim is indefinite. 

 	As per claim 2-4, those claims are rejected based on the same rational set forth the claims 2-4.

Claim 5 recites the limitation " that signature “ in line 8 and 12 respectively .  There is insufficient antecedent basis for this limitation in the claim. It is also not clear whose signature is generated by the ordering membership service.
 	As per claims 6-12, Those clams are rejected based on the same rational set forth the claim 5.

Claim 13 recites the limitation " that signature “ in line 8 and 12 respectively .  There is insufficient antecedent basis for this limitation in the claim. It is also not clear whose signature is generated by the ordering membership service.

 	As per claims 14-20, those claims are rejected based on the same rational set forth the claim 13.

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the prior art , Wang US 2020/0279262 discloses, encoded on computer storage media, for blockchain-based data synchronization are provided. One of the methods includes: receiving, a transaction order created based on a transaction record; storing, the transaction order in association with the blockchain upon confirming the transaction order; receiving, a payment order created based on a payment record; storing, the payment order in association with the blockchain upon confirming the payment order; receiving, a fund transfer corresponding to the payment order; verifying, an amount of the fund transfer is consistent with the amount paid by the payer to the payee through the payment node; performing, a split-settlement operation on the payee based on the amount paid by the payer to the payee through the payment node; creating, a split-settlement record based on the split-settlement operation; and uploading, the split-settlement record for confirmation by the transaction node and the payment node.
Manevich US 2020/0167339  one or more of identifying a new entry, receiving one or more new entry signatures to approve the new entry to, such that the one or more new entry signatures each include a signature of the new entry and hashes of previously signed entries for a common block, verifying the one or more new entry signatures for commit by performing a signature verification of the new entry, determining the common block has more than one entry with a hash signed by a same member, and responsive to the signature check being performed on the new entry and determining the common block has more than one entry with a hash signed by a same member, designating one or more previously received entries as verified for commit without performing a signature verification of the one or more previously received entries.
The prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 5 and 13. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496